Case 1:18-cv-07142-RJD-RLM Document 1 Filed 12/14/18 Page 1 of 4 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
ROBERT PALATIN,                                                    1:18-cv-7142

                          Plaintiff,                               COMPLAINT

                 -against-

BANK OF AMERICA, N.A.,

                           Defendant.
--------------------------------------------------------------x


        The plaintiff ROBERT PALATIN, by his attorneys Mallon Consumer Law Group PLLC,

as and for his complaint against the defendant BANK OF AMERICA, NATIONAL

ASSOCATION alleges as follows, upon information and belief:

                                     PRELIMINARY STATEMENT

   1.   This is an action for actual and statutory and statutory attorney’s fees brought pursuant to

the to the Telephone Consumer Protection Act, 47 U.S.C. § 227, et. seq. (“TCPA”). Defendant

repeatedly called and texted plaintiff’s cellular telephone after Plaintiff expressly revoked

consent to be contacted on his cell phone.

                                       JURISDICTION AND VENUE

   2.   The jurisdiction of this Court is conferred by 47 U.S.C. § 227(b)(3). Venue is properly

laid pursuant to 28 U.S.C. § 1391(b).

                                                   PARTIES

   3.   The plaintiff is an individual natural person and the “called party.”




                                                         1
Case 1:18-cv-07142-RJD-RLM Document 1 Filed 12/14/18 Page 2 of 4 PageID #: 2



   4.   Bank of America, N.A. (“Bank of America”) is a national banking association based in

North Carolina.

                                   FACTUAL BACKGROUND

   5.   Plaintiff opened a credit card account with Defendant Bank of America several years ago.

   6.   After receiving numerous harassing calls to Plaintiff’s cell phone, he wrote to Defendant

on March 23, 2018 and expressly revoked any consent he had provided for Defendant to contact

him on his cell phone.

   7.   Defendnat continued to call and text Plaintiff on his cell phone after March 23, 2018,

despite receipt of his express revocation of consent to contact him on his cell phone.

   8.   None of these calls or texts were made for an emergency purpose.

   9.   Defendant placed these calls to Plaintiff using an automatic telephone dialing system

(“ATDS”).

   10. The ATDS used by Defendant has the capacity to store or produce telephone numbers to

make calls using a random or sequential number generator.

   11. As a direct and proximate result of Defendant’s actions, Plaintiff is entitled to recover

statutory damages from Defendant.

                                   FIRST CAUSE OF ACTION
                                   VIOLATION OF THE TCPA

   12. The plaintiff repeats and realleges each and every allegation set forth above as if

reasserted and realleged herein.

   13. “Willfully” and “knowingly” under the TCPA means that Defendant acted voluntarily,

and under its own free will, regardless of whether Defendant knew that it was acting in violation

of the statute. Sengenberger v. Credit Control Servs., 2010 U.S. Dist. LEXIS 43874, *16-17

                                                 2
Case 1:18-cv-07142-RJD-RLM Document 1 Filed 12/14/18 Page 3 of 4 PageID #: 3



(N.D. Ill. May 5, 2010); see also, e.g., Bridgeview Health Care Ctr. Ltd. v. Clark, No. 09-C-

5601, 2013 U.S. Dist. LEXIS 37310 (N.D. Ill. Mar. 19, 2013); Stewart v. Regent Asset Mgmt.

Solutions, No. 10-CV-2552, 2011 U.S. Dist. LEXIS 50046 (N.D. Ga. May 4, 2011); Davis v.

Diversified Consultants Inc., 36 F. Supp. 3d 217, 226 (D. Mass. 2014).

      14. Defendant called plaintiff’s cellular telephone using an ATDS on multiple occasions

without plaintiff’s prior express consent.

      15. The foregoing acts of Defendant constitute numerous multiple negligent and/or willful

and/or knowing violations of the TCPA.

      16. As a result of Defendant’s negligent and/or willful and and/or knowing violations of the

TCPA, Defendant is thus liable to the plaintiff for statutory damages of $500 to $1,500 for each

call, pursuant to 47 U.S.C. § 227(b)(3).

          WHEREFORE, the plaintiff respectfully requests the following relief:

      17. $500 or $1,500 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

§ 227(b)(3)(B) as a result of Defendant’s negligent and/or willful and/or knowing violations of

47 U.S.C. § 227(b)(1)

      18. (ii) injunctive relief prohibiting such conduct in the future pursuant to 47 U.S.C. §

227(b)(3)(A)

      19. (iii) any other relief the Court may deem just and proper.

///

///

///




                                                    3
Case 1:18-cv-07142-RJD-RLM Document 1 Filed 12/14/18 Page 4 of 4 PageID #: 4



THE PLAINTIFF DEMANDS A JURY TRIAL ON ALL CAUSES OF ACTION

ASSERTED HEREIN.



Dated: December 14, 2018           Respectfully submitted,



                                   Kevin Mallon
                                   MALLON CONSUMER LAW GROUP PLLC
                                   One Liberty Plaza,
                                   165 Broadway, Suite 2301
                                   New York, NY 10006
                                   (646) 759-3663
                                   Consumer.esq@outlook.com




                                      4
